UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6703



In Re:   KELVIN J. MILES,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                         (CA-05-1139-8-AW)


Submitted:   August 17, 2005            Decided:   September 21, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin J. Miles petitions this court for a writ of

mandamus.     He seeks review of a recent district court decision

denying his petition filed pursuant to the All Writs Act. Mandamus

is a drastic remedy and should be used only in extraordinary

situations.    See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus relief is only available when there are no other means by

which the relief sought could be granted, Beard, 811 F.2d at 826,

and may not be used as a substitute for appeal.               In re Catawba

Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).                  The party

seeking mandamus relief carries the heavy burden of showing that he

has no other adequate means to attain the relief he desires and

that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).            Miles

has failed to make the required showing.         We deny the motions for

leave to proceed in forma pauperis and for appointment of counsel

and dismiss the petition.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                       PETITION DISMISSED




                                   - 2 -